Citation Nr: 1147500	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  05-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a compensable disability rating for diastasis recti of the abdominal muscles.

3.  Entitlement to increased disability ratings for residuals of fracture coccyx with sacroiliac and symphysis pubis strain, currently evaluated as 10 percent disabling, effective January 24, 2001; and as 20 percent disabling, effective October 5, 2009.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in March 2002 and in January 2004 that, in pertinent part, denied service connection for hepatitis C; and denied disability ratings in excess of 0 percent (noncompensable) for service-connected diastasis recti of the abdominal muscles, and in excess of 10 percent for residuals of fracture coccyx with sacroiliac and symphysis pubis strain.  The Veteran timely appealed.

In December 2009, the RO increased the disability evaluation to 20 percent for residuals of fracture coccyx with sacroiliac and symphysis pubis strain, effective October 5, 2009.

Because increased ratings are available for residuals of fracture coccyx with sacroiliac and symphysis pubis strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2011, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  VA substantially complied with the previous remand directives. 

The record reflects that the Veteran failed to appear for two hearings scheduled in January 2011 and in December 2011.  Under these circumstances, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.700 (2011).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran was working in February 2008 as a special education teacher; at that time she sustained an assault-type injury at work, and is currently receiving Workers' Compensation.  The Veteran has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of helpless child status for additional dependency allowances has been raised by the record (correspondence received in April 2010 and in October 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of residuals of fracture coccyx with sacroiliac and symphysis pubis strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran currently has hepatitis C that is related to active service. 

2.  Throughout the course of the rating action on appeal, diastasis recti of the abdominal muscles involving Muscle Group XIX have been manifested primarily by a lowered threshold of fatigue, pain, and impairment of coordination during flare-ups; and have been productive of no more than slight or moderate muscle disability. 


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Throughout the course of the rating action on appeal, the criteria for a 10 percent disability rating for diastasis recti of the abdominal muscles involving Muscle Group XIX have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through January 2009 and June 2008 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the June 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that she contracted hepatitis C during active service from a blood transfusion given to her immediately following the birth of her son in March 1986.  She stated that she started hemorrhaging and loss a lot of blood.  She later was diagnosed with hepatitis C.  The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service treatment records do not reflect any findings or complaints of hepatitis C.  Clinical records, dated in March 1986, reveal that the Veteran was diagnosed with immediate post-partum hemorrhage, as well as anemia secondary to uterine atony.  There is no record, however, of a blood transfusion.

Results of laboratory testing in July 2000 and a liver biopsy in September 2000 are positive for hepatitis C.  These records document a current disability for VA purposes.

Private treatment records, dated in November 2000, reflect that the Veteran reported having two risk factors for hepatitis C.  The first risk factor reported was a blood transfusion in 1986, and the second risk factor reported was use of nasal cocaine.  The Board finds statements made directly to health care providers during the course of treatment to be inherently more credible than those offered years later in support of a claim for monetary benefits. 
 
Moreover, the father of the Veteran's son has also submitted a statement, indicating that he was in the delivery room during the birth of his son in March 1986; and indicating that the Veteran had trouble giving birth, and was given pints of blood due to the amount of blood loss.  The Board finds the Veteran's lay statement, as corroborated by her former husband and by service treatment records showing hemorrhaging, to be credible for purposes of establishing an incident in service.  

During a December 2001 VA examination, the Veteran reported that she had complications related to coccyx fracture and pelvic trauma during childbirth of her son in March 1986; and that her son suffered a broken clavicle during vaginal delivery.  The examiner noted that the Veteran also suffered episiotomy/laceration during vaginal delivery requiring suturing and apparently receiving two units of blood for anemia.  The Veteran denied intravenous drug use, and reported a positive history of recreational drug use with her husband who she has since divorced.  She has not yet undergone treatment for hepatitis C.

Following examination in December 2001, the examiner opined that it was possible that the Veteran did receive a blood transfusion, given documented anemia and laceration.  The examiner also opined that hepatitis C was likely a result from blood transfusion during childbirth.  While noting the Veteran's other risk factor of experimental drug use, the examiner opined that blood transfusion was more likely to be the causative exposure than the nasal inhalation of cocaine-especially if her former husband had tested negative for hepatitis C.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the December 2001 examiner's opinion to be persuasive in finding that the current hepatitis C is likely related to active service.  The examiner's opinion is consistent with the evidence of record.  Hepatitis C has been attributed to the in-service childbirth, via a blood transfusion.  Resolving all doubt in the Veteran's favor, the Board finds that hepatitis C is the result of disease or injury incurred in service.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for hepatitis C.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of abdominal pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Diastasis Recti of the Abdominal Muscles

Service connection has been established for diastasis recti of the abdominal muscles.  The RO or VA's Appeals Management Center (AMC) has evaluated the Veteran's disability under Diagnostic Code 5319 as 0 percent (noncompensable) disabling based on slight muscle injuries (Group XIX).  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

A 0 percent (noncompensable) rating is warranted for slight injury to Muscle Group XIX (muscles of the abdominal wall).  A 10 percent rating requires moderate injury.  A 30 percent rating requires moderately severe injury.  A 50 percent rating requires severe injury.  38 C.F.R. § 4.73, Code 5319.

Regulations Pertaining to Muscle Injuries

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  (b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). (c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Factual Background

The report of a September 2003 VA examination reflects that the Veteran had some straining to the muscles anteriorly over her lower abdomen during a difficult childbirth in March 1986, as well as a straining injury to her symphysis pubis at that time.  She still reported some lower abdominal pain, some aching and tenderness over the symphysis itself, and no surgeries.  Prolonged standing and walking 30 minutes to an hour caused difficulties.  No evidence of muscle damage or muscle hernia was noted.

Examination in September 2003 revealed some tenderness and soreness over the pelvis anteriorly, as well as posteriorly.  There was some abdominal soreness and tenderness over the abdominal muscles as well.  There was no scar formation or adhesions.  The Veteran did seem to have some decent muscle strength.  The examiner could not see any obvious muscle hernia or loss muscle function.  The joints involved were the symphysis and sacroiliac joints.  The diagnosis was abdominal muscle injury with symphysis pubis injury.

Records show that the Veteran continued to report stomach "discomfort," and that she underwent water physical therapy in February 2008.  

During an October 2009 VA examination, the Veteran reported periods of flare-up of residuals of muscle injury.  She reported precipitating factors as menstruation, bending, and rotating hips.  She reported feeling her abdominal muscles separate and pull apart; and at times, she reported getting a stabbing pain from the belly button through the pubic bone.  Records reveal that the claims file was not available to the examiner.  Current symptoms, as reported by the Veteran, included muscle pain; numbness; activity limited by fatigue; bloating; and constipation.  Her symptoms did not interfere with activities of daily living, except for constipation.  The Veteran reported that her abdominal muscles did not function well, which contributed to constipation and difficulty evacuating the bowels.  The diagnosis was residuals of rectus abdominus injury, characterized by pain, bloating, constipation, fatigue, and limited range of motion during flare-ups due to pain.

Analysis

Here, throughout the rating period, the evidence reveals no more than a slight or moderate injury of Muscle Group XIX of the Veteran's abdominal wall.  See 38 C.F.R. § 4.56.  The Veteran has complained of one or more of the cardinal signs and symptoms of muscle disability-e.g., lowered threshold of fatigue, fatigue-pain, and impairment of coordination.  There is no evidence of muscle atrophy, or of intermuscular binding and scarring.  Moderately severe or severe muscle injury is not demonstrated.    

Recent VA examination showed limitation of motion during flare-ups.  Both the September 2003 and October 2009 VA examiners noted fatigue.  

Given these findings, the Veteran's complaints of painful and limited motion, the provisions of 38 C.F.R. § 4.55 for muscle injuries in the same anatomical region, and DeLuca, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence meets the criteria for a 10 percent disability rating under Diagnostic Code 5319.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
Here, the evidence does not reflect that the injuries to Muscle Group XIX are moderately severe to warrant a disability rating in excess of 10 percent.  See Diagnostic Code 5319.  Extensive, ragged and adherent scars, and loss of deep fascia or of muscle substance are not demonstrated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, however, the evidence reflects that her symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board also finds no evidence that the Veteran's service-connected diastasis recti of the abdominal muscles present such an unusual or exceptional disability picture so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected diastasis recti of the abdominal muscles do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).
  
For the foregoing reasons, a 10 percent, but no higher, evaluation is warranted for the Veteran's diastasis recti of the abdominal muscles, involving Muscle Group XIX.


ORDER

Service connection for hepatitis C is granted.

A 10 percent disability rating for diastasis recti of the abdominal muscles is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Residuals of Fracture Coccyx with Sacroiliac and Symphysis Pubis Strain

In evaluating the Veteran's request for an increased disability rating, the Board considers the medical evidence of record.

The report of a November 2001 VA examination includes a diagnosis of residual fracture coccyx with sacroiliac and pubis symphysis strain.  At that time the Veteran reported some coccyx pain, some sacroiliac pain, a little bit of pubic symphysis pain, and low back pain.  The examiner noted that the Veteran was found to have a spina bifida as well.  She had no surgery on the pelvis or the spine, and was able to do normal daily activities.  Examination revealed tenderness, and pain with motion in and around the hips, pelvis, and sacroiliac joints.

X-rays taken in November 2001 reveal no significant bone pathology of the sacrum and coccyx, except for narrowing of the disk space between L5-S1; and minimal degenerative arthritic changes of both hips and both sacroiliac joints.

X-rays taken in April 2002 revealed sclerosis involving the posterior elements on the right at L5-S1, which may reflect spondylosis.

MRI scans conducted in September 2002 reveal some mild disc budging at the L4-L5 and L5-S1 levels.

The Board notes that the Veteran's claims file was not available to examiners in September 2003 or in October 2009.  In September 2003, the Veteran reported chronic pelvic-type pain, some anterior pelvic pain going into the hips, and some posterior pelvic pain over the sacroiliac joint.  She reported that her symptoms have gradually worsened.  In October 2009, the Veteran reported symptoms of pain, stiffness, weakness, and fatigability of the lumbar spine.  Examination revealed objective evidence of painful motion, spasm, weakness, and tenderness.  Plain films of the sacroiliac joints were unremarkable.  X-rays were reviewed.  The examiner diagnosed degenerative disc disease of the lumbar spine, left hip, and pubic symphsis, as likely as not caused by childbirth injury.

X-rays taken in February 2011 reveal degenerative changes and L5-S1 spondylolisthesis.  X-rays taken in September 2011 reveal multi-level mild degenerative disc disease and lower lumbar facet arthropathy.

In September 2011, the Veteran reported flare-ups with bending and lifting.  The examiner at that time found multi-level mild degenerative disc disease of the lower lumbar facet arthropathy on spine X-ray with intervertebral disc syndrome not related, as these changes were age related and diffused.  The examiner indicated that a lumbar strain or bulging disc did not cause diffuse degenerative or diffuse facet changes.  Again, there is no indication that the Veteran's claims file was reviewed.

Under these circumstances, VA cannot rate the service-connected residuals of fracture coccyx with sacroiliac and symphysis pubis strain without further medical clarification.  Specifically, if more than one lumbar disability is diagnosed, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected disability now characterized as residuals of fracture coccyx with sacroiliac and symphysis pubis strain, from those attributable to any nonservice-connected spine disability.  

Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of fracture coccyx with sacroiliac and symphysis pubis strain.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should identify all current neurological symptoms associated with the Veteran's residuals of fracture coccyx with sacroiliac and symphysis pubis strain.  The examiner should specify the nerves involved, note whether there is associated atrophy, or weakness, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

In providing the specific findings noted above, the examiner should, to the extent possible, distinguish the symptoms and effects of the service-connected residuals of fracture coccyx with sacroiliac and symphysis pubis strain from those associated with any other spine disability.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


